Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response
Applicant's response of 01/13/22 has been entered.  The examiner will address applicant's remarks at the end of this office action.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system and a method and a non-transitory computer readable medium; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of determining a value to a sale price for a home that home renovations will provide (i.e. determining how much value a new bathroom will or did add to the sale price of a home).  
Using claim 1 as a representative example that is applicable to claims 10, 11, the abstract idea is defined by the elements of:
A method for determining a value of property refurbishments to a property sale price, comprising: 
receiving a first dataset associated with a first property, wherein the first dataset comprises descriptive information about the first property; 
receiving a second dataset associated with the first property, wherein the second dataset comprises information related to one or more objectives made to the first property throughout a first refurbishment process; 
receiving a sale price of the first property after the refurbishment process is completed; 
searching for at least a second property in which at least one of the one or more objectives was made to a second refurbishment process; 
collecting a third dataset associated with the at least a second property, wherein the third dataset comprises descriptive information of the at least a second property; 
analyzing the first dataset and the second dataset with respect to the third dataset, wherein the analysis includes measuring multiple parameters of a refurbishment; and, 
determining, based on the analysis, a value contribution for each of the plurality of objectives to the sale price of the first property

The above limitations are reciting a certain method of organizing human activities that is determining how much an improvement (home renovation, refurbishment) to a property will add to the sale price or how much value it has added to a sale that already occurred.  This is concept that people can do in their minds when they assess whether or not it is worth it to do a home improvement process to improve the sale price of the home when they go to sell the home.  The process of determining how much value a home renovation project will add to sales price is a concept that is from the real estate field and deals with the economics of a return on an investment.  This places the claim into the category of being a certain method or organizing human activities that is a fundamental economic concept and/or a sales activity that is undertaken to assess the real estate market.  Also, what is claimed can be performed by a person mentally.  A verbal request for a value contribution determination can be received, data can be collected and a person can mentally make the recited determinations, such as a real estate agent who is advising a client on whether or not to do a home renovation prior to sale, so ensure that you have a return on investment for the money you are investing into the property.  One could therefore characterize the claimed abstract idea as being a certain method of organizing human activities that can also be performed mentally by a person such as a real estate agent advising a client.  
For claim 1, this judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of claims amount to nothing.  There are no additional elements claimed in the method claims.  The method steps are not tied to any technology and are broadly recited such that people can be the ones performing the claimed steps.  At the 2nd prong there are no additional elements for consideration in claim 1.  That also means that there is nothing for the examiner to consider at step 2B.  All that is claimed in method claim 1 is the judicial exception itself.  
For claims 10, 11, the additional elements that are not part of the abstract idea are the elements of a non-transitory computer readable medium with instructions to perform the abstract idea, or the recitation to processing circuitry and memory that stores instructions to perform the steps that define the judicial exception.  These elements are being merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a generically recited computing device with processing circuitry and memory/non-transitory computer readable medium to perform steps that define the abstract idea.  This does not amount to more than a mere instruction to implement the abstract idea on a computer connected via a network such as the Internet (the web) and that has an interface of some kind, all generically recited.  This is nothing more than a link to a particular technological environment, namely the implementation by computers of the claimed abstract idea, see MPEP 2106.05(h).  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited processing circuity and memory/non-transitory CRM, to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
For claims 2-6, 9, the applicant is claiming a further embellishment of the same abstract idea that was found for claim 1.  Further defining the first data set, second data set, third data set, the objectives (painting, new appliances), and storing the value contribution are all steps that are not tied to any technology and are just being broadly recited to have a scope that still allows for people to do what is claimed.  No additional elements are claimed for consideration at the 2nd prong or at step 2B.
For claim 7, 8, the claimed model that includes deep learning, Bayesian networks, clustering, etc., is a further embellishment of the same abstract idea of claim 1.   This is just defining more about the same abstract idea and is reciting a model in a generic sense.  The recitation to “machine learning” is noted.  This element is considered to be an additional element that is linking the execution of the abstract idea to computer implementation and does not provide for integration or significantly more.  The recitation to machine learning is done at a high level of generality and amounts to an instruction for one to use computers to perform the abstract idea.  At the 2nd prong this does not provide for integration into a practical application.  At step 2B this does not provide for significantly more.  See MPEP 2106.05(f) and (h).
For the above reasons, claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement. AriadPharms., Inc. v. EliLilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir.1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Vas-Cath, 935 F.2d at 1562-63; Ariad, 598 F.3d at 1351.   The written description requirement of 35 U.S.C. 112, first paragraph applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349. As stated by the Federal Circuit, "[a]lthough many original claims will satisfy the written description requirement, certain claims may not." Ariad, 598 F.3d at 1349; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46 (Fed.Cir. 2005); Regents of the University of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997). For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. See Ariad, 598 F.3d at 1350; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement"). In addition, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.") (citing Eli Lilly, 119 F.3d at 1568). 
For claims 1, 10, 11, the applicant recites that based on the analysis, a value contribution is determined for each of the objectives.  Upon a review of the specification for guidance on how the applicant is achieving the claimed end result of determining a value contribution, it is noted that other than disclosing a number of models can be used in a general sense, the applicant never actually disclosed a single way in which the model works to arrive at the claimed value contribution.  Paragraph 031 of the specification discusses some general models that can be used and a disclosure is made to using statistical analysis techniques.  No actual disclosure to how the invention achieves the claimed result is disclosed as far as any specific model is concerned, just the function to be achieved in very general terms.  Paragraph 032 discloses that comparable properties are used to extract objectives so that the value contribution can be determined.  No actual disclosure is made to how the value contribution is being determined.  All that is disclosed is that the value contribution is determined.  Paragraph 044 discusses the use of algorithms to determine the value contribution.  While example is made to using data such as time to do a refurbishment, value of environmental variables, neighborhood, etc., nothing is actually disclosed that sets forth how the method and system as claimed is able to accomplish the claimed result of determining the value contribution.  Nothing is disclosed about how data is being used to arrive at the claimed value contribution.  The specification is more of a general disclosure to using algorithms and statistical techniques to accomplish the functional result claimed, but the specification does not explain how the applicant is using any of the disclosed data to arrive at a value contribution.  The specification does little more than to disclose the function to be achieved and is not providing an adequate written description of the invention that is sufficient to convey possession of the claimed invention to one of skill in the art.  In that sense the claims appear to be reciting a genus that is not supported by disclosure to even a single species in the specification.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Humphries et al. (11093982).
For claims 1, 5, 6, 9-11, Humphries teaches a system and method that is used to determine the effect that home improvements (the claimed objectives) have on a predicted sale price of a home, and that is used to determine the effect that home improvements have already had on an already sold home.  See the Overview in column 2, lines 25-62.  Also see column 3, lines 19-39 where it is disclosed that home improvements are known to raise the resale value of a property.  Disclosed is that if you take the value of the home without the improvements and compare it to the value of the home (as sold) that has the improvements, you can determine how much in price the improvement contributed to the overall price of the home.  Also, see column 3, lines 66-column 4, line 12.  Humphries teaches that information (first dataset) for a home to be valued is obtained, see column 7, lines 29-38.  For the home to be valued, information about the home before any improvements are made is used to value the home.  This satisfies the claimed first dataset.   The claimed 2nd dataset is the data that represents the home improvements that have been made or that are contemplated as being made, see column 4, lines 21-58.  Column 5, lines 9-18 teaches that one can determine the contribution that each home improvement has made to the overall price for the home (sold or predicated sale price).  Also see column 5, lines 63-column 6, line 3, where Humphries teaches that one can predict the sales price of a home based on a valuation that takes into account the home improvements that have been done.  This requires that the sales price is received so that one can determine what the sale price was.  Humphries teaches that the sales prices for homes is used, see column 4, lines 33-65.  Humphries teaches that one can determine the contribution for a home improvement project to a predicted sales price for a home not sold yet, and can determine the contribution of a home improvement to the sale price of a home after it has sold.  This satisfies both embodiments that are claimed in claims 1, 10, 11 and claims 12, 15, 16, respectively.  The claimed searching for a 2nd property that has one or more of the objectives, and collecting a third dataset is the act of determining comparable properties that also have the same home improvement.  Humphries teaches the same in column 3, lines 46-65, column 7, lines 20-65.  Properties that have had the same home improvement are identified and used as comparable properties.  This is done so that the data set that is used is comparable to the home being valued in terms of being similar and having a similar or same home improvement having been performed.  This satisfies the claimed identification of at least a 2nd property and the third dataset for the 2nd property.  The data is analyzed as claimed to determine the contribution that each of the objectives (home improvements) have on the price of the home (actual sold price or a predicted sale price).  This anticipates what is claimed. 
	For claim 2, Humphries teaches that the information about the property includes a purchase price and location.  The sold price is the purchase price and the use of location is taught in column 5, lines 32-55 where it is disclosed that the analysis takes into account zip codes and geographic location for the homes to provide for more accurate regional results.  
For claim 3, Humphries teaches that information such as cost for the objectives is used.  See column 3, lines 46-64 where it is disclosed that the type of improvement, cost of improvement, and other information about the improvement are used to determine the overall contribution that each improvement provides to the sale price of a home (actual or predicted sale price).  This satisfies what is claimed.
For claim 4, see column 1 in the Background where Humphries teaches that the home improvement are known to include things such as painting, new appliances, or remodeling.  This satisfies what is claimed.  Any renovation or refurbishment or upgrade of a property that has been done or might be done to a property in Humphries satisfies the broadly claimed term of “renovation”.
For claims 7, 8, Humphries teaches the use of models that satisfy the claimed machine learning.  See claim 1 where it is disclosed and claimed that the model of Humphries is trained.  Using a computer to execute a model that is trained so that it can learn is disclosing the concept of “machine learning” as claimed.  The trained model of Humphries that is computer implemented satisfies what is claimed.  This satisfies the claimed “deep learning” of claim 8.

Response to arguments	
	The traversal of the 112a rejection on pages 6-8 of the reply is not persuasive.  The applicant has argued that the sale price of a home before and after various refurbishments is known and the invention uses machine learning to determine the value contribution for “each of the plurality of objectives”.  This is not persuasive because this does not give any guidance to a reader that conveys possession of the claimed invention.  Nothing in the specification teaches how the invention is achieving the claimed result of being able to determine the value contribution for each of the objectives.  The general reference to machine learning is not sufficient and the argument that this is well known in the art is not sufficient to replace the need to file an adequate written description of the invention.  While that which is well known need not be disclosed, that is not a replacement for the applicant teaching how the invention achieves the claimed result under 112a.  The traversal is not persuasive because it does not explain anything further about how the invention is determining the value contribution for each of the objectives.  
	The traversal of the 101 rejection is not persuasive.  On page 9 of the remarks the applicant argues that the claims have integrated any alleged abstract idea into  a practical application.  The applicant argues that each individual element is integrated into a practical application, without further elaboration on what this means.  The elements of the claim that recites the abstract idea cannot provide for integration of themselves individually.  This argument does not appear to have any basis in the 2019 PEG and is not persuasive.  Also, for claim 1, there are no additional elements claimed whatsoever.  There are no additional elements claimed that could possibly provide for integration into a practical application for claim 1.  The applicant has failed to identify for the examiner those elements that are additional elements and how they provide for integration.  If the claim recites nothing but the abstract idea, there is nothing to consider at the 2nd prong or step 2B.  For this reason applicant’s arguments about integration and reciting significantly more for claim 1 is not commensurate with the claim scope because there are no additional elements claimed at all in the claim scope.  Any arguments in favor of eligibility based on the 2nd prong or step 2B can only apply to claims 10 and 11 because those are the only pending claims that recites the use of technology in the form of processing circuity and/or memory.  
	The applicant argues on pages 9-11 that the claims are not directed to a mental process.  The examiner has stated that the claims are a certain method of organizing human activities as the primary abstract idea.  The applicant has not made any argument about why the claimed invention is not directed to a certain method of organizing human activities.  The traversal is not persuasive because it does not address the method of organizing human categories position taken by the examiner that is the primary category of abstract idea that the examiner identified.
	With respect to the argument that the claims do not recite a mental process, the applicant argues that the claimed steps cannot be practically done in the mind of a human and the applicant argues that people do valuations in other ways than claimed, such as that disclosed by Humphries.  This is not persuasive.  For claim 1, there are no additional elements claimed that could possibly provide for integration or significantly more.  The claimed steps can be practically done in the mind of a human as is evidenced by claim 1 that does not recite any device or technology being used.  The scope of claims 1 allows for people to be the ones that are performing the claimed steps because the steps are just broadly claimed with no tie to any technology or device of any kind.  People can receive data sets and can receive sale prices of properties so that they can determine how much contribution a given refurbishment has made to a sale price of a home.  Nothing is claimed that cannot be practically done by a human in their mind and the applicant has only generally alleged otherwise.  At best the claim is merely automating the process of performing the claimed steps that can be performed by people in claims 10, 11 because that is the only claims that recites any device of technology in the claim scope. 
	The applicant argues on pages 10-11 that the claims do not recite the conventional manner in which people carry out an evaluation for a home improvement and how it affects the sale price of a property.  The examiner notes that the eligibility of a claimed invention does not depend on having pending claims that are different from the prior art.  This argument about how people might go about performing an evaluation is not relevant to the 101 inquiry as the eligibility inquiry is not a prior art based inquiry.
On page 11 the applicant argues that the specification discloses that the third data set contains 10,000 properties and argues that a person could not process that amount of data with pen and paper.  This allegation is not persuasive and is an argument that is not commensurate with the actual claim scope.  The fact that the specification teaches the third data set can have 10,000 properties has nothing to do with the eligibility analysis of the “claimed invention”.  Also, the applicant is arguing mere automation makes the claims eligible because the data can be processed faster.  As stated above this argument is only relevant to claim 10 and 11 because claim 1 does not recite any technology or devices in the claim scope.  In regards to using a computer device to process data faster than a person can do, this is why computers are used and is not sufficient to render the claims eligible.
	In terms of using computers to perform a judicial exception, in Intellectual Ventures v. Capital One Bank (Fed. Cir. 2015), the court stated:
“Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient
inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be
performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).”  The court also stated that “As discussed above, our precedent is clear that merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.”  

The examiner also notes that this issue was also addressed in Bancorp Services LLC v. Sun Life Assurance Company of Canada (Fed. Circuit 2012), where the court stated:
“Modern computer technology offers immense capabilities and a broad range of utilities, much of which embodies significant advances that reside firmly in the category of patent-eligible subject matter. At its most basic, how-ever, a “computer” is “an automatic electronic device for performing mathematical or logical operations.” 3 Oxford English Dictionary 640 (2d ed. 1989). As the Supreme Court has explained, “[a] digital computer . . . operates on data expressed in digits, solving a problem by doing arithmetic as a person would do it by head and hand.” Benson, 409 U.S. at 65. Indeed, prior to the information age, a “computer” was not a machine at all; rather, it was a job title: “a person employed to make calculations.” Oxford English Dictionary, supra. Those meanings conveniently illustrate the interchangeability of certain mental processes and basic digital computation, and help explain why the use of a computer in an otherwise patent-ineligible process for no more than its most basic function—making calculations or computations—fails to circumvent the prohibition against patenting abstract ideas and mental processes. As we have explained, “[s]imply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible.” Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012). 
To salvage an otherwise patent-ineligible process, a computer must be integral to the claimed invention, facilitating the process in a way that a person making calculations or computations could not. See SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010) (“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations.”). Thus, as we held in Fort Properties, Inc. v. American Master Lease LLC, the limitation “using a computer” in an otherwise abstract concept did not “‘play a significant part in permitting the claimed method to be performed,’” 671 F.3d 1317, 1323 (Fed. Cir. 2012) (quoting Dealertrack, 674 F.3d at 1333), and thus did not “impose meaningful limits on the claim’s scope,” id. (quoting CyberSource, 654 F.3d at 1375). The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims. See Benson, 409 U.S. at 67 (invalidating as patent-ineligible claimed processes that “can be carried out in existing computers long in use, no new machinery being necessary,” and “can also be performed without a computer”).

On page 11 the applicant also argues that the claims are eligible because they recite a specific way to perform the determination of the value contribution for the objectives.  This is not persuasive because just reciting a specific process does not mean that the claim is eligible.  Narrowly drafted abstract ideas are still abstract ideas. In buySAFE, Inc. v. Google, Inc. (Fed. Cir. 2014), the court stated that:
"abstract ideas, no matter how groundbreaking, innovative, or even brilliant, are outside what the statute means by "new and useful process, machine, manufacture, or composition of matter", and reference is made to Myriad by the court for this position.  Also stated in buySAFE is "In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303. The Court in Mayo rejected the contention that the very narrow scope of the natural law at issue was a reason to find patent eligibility, explaining the point with reference to both natural laws and one kind of abstract idea, namely, mathematical concepts.

In SAP AMERICA, INC., Plaintiff-Appellee v. INVESTPIC, LLC the court stated:
We affirm. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novel- SAP AMERICA, INC. v. INVESTPIC, LLC 3 ty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.

	For this reason the argument that the claims are eligible because they recite a specific process to do what is claimed is not persuasive to show that the claims are eligible and is essentially arguing that a narrow claim is eligible because it is specific.  This is not persuasive and is not the standard by which claim eligibility is assessed in view of the 2019 PEG.
	On page 11 the applicant argues that the examiner can find the claims eligible at step 1 and that there is no need to go to step 2.  The applicant is arguing the CAFC standard for claim eligibility in Enfish that does not comport with the 2019 PEG as far as the PEG requires examiners to perform step 2A, and then if an abstract idea is recited in a claim, examiners have to do further analysis at the 2nd prong and step 2B.  Because an abstract idea is found to be recited in the claims, the examiner must provide further analysis at the 2nd prong and step 2B and cannot simply stop at step 2A.  The examiner is following the guidance set forth in the 2019 PEG as this is how the USPTO handles the eligibility analysis.
	The applicant argues on page 12 that it is not fair to use a “gist” approach to claim eligibility.  The examiner has not taken a “gist” approach as argued because the 101 rejection clearly sets forth those elements that the examiner considers to be defining the abstract idea, with an explanation of why.  The argument that the examiner is improperly and unfairly using a “gist” approach is not persuasive.
	On page 13 the applicant argues that computers cannot do what people can do because they do not operate the same and computers do not think like people.  The comment is noted; however, the argument is not persuasive.  In Bancorp Services LLC v. Sun Life Assurance Company of Canada (Fed. Circuit 2012), where the court stated:
“Modern computer technology offers immense capabilities and a broad range of utilities, much of which embodies significant advances that reside firmly in the category of patent-eligible subject matter. At its most basic, how-ever, a “computer” is “an automatic electronic device for performing mathematical or logical operations.” 3 Oxford English Dictionary 640 (2d ed. 1989). As the Supreme Court has explained, “[a] digital computer . . . operates on data expressed in digits, solving a problem by doing arithmetic as a person would do it by head and hand.” Benson, 409 U.S. at 65. Indeed, prior to the information age, a “computer” was not a machine at all; rather, it was a job title: “a person employed to make calculations.” Oxford English Dictionary, supra. Those meanings conveniently illustrate the interchangeability of certain mental processes and basic digital computation, and help explain why the use of a computer in an otherwise patent-ineligible process for no more than its most basic function—making calculations or computations—fails to circumvent the prohibition against patenting abstract ideas and mental processes. As we have explained, “[s]imply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible.” Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012). 

	A computer is a tool that is trying to replicate and perform calculations that a human being would calculate.  The addition of a computer to the claimed abstract idea is nothing more than a mere instruction for one to use a computer, see MPEP 2106.05(f),(h).  The argument that computers do not think or calculate like people is not persuasive and does not seem to be particularly relevant to the 101 inquiry.  The Alice decision has clearly established that just adding computer implementation to an abstract idea alone is not an inventive concept that is eligible.  
	The comment about the field of robotics is noted.  Applicant’s opinion is duly noted even though it is not relevant to the claimed invention in any manner.
	On page 13 the applicant argues that they are claiming a specific and concrete implementation of the alleged abstract idea.  The applicant argues that because the claims recite a concrete idea, the claims are eligible.  This is not persuasive because the PEG does not instruct examiners to consider if a claim is specific and concrete.  The analysis the applicant is arguing is not part of the 2019 PEG that the examiner is obligated to follow.  The older eligibility analysis that was known as the “useful, concrete, and tangible” analysis was rejected by the CAFC in Bilski back in 2008.  The USPTO has not used the “useful, concreate, tangible”  type of eligibility analysis for many years because that is the old standard under which eligibility was assessed.  That standard was replaced by the Bilski machine/transformation test that was itself ultimately done away with and was replaced by the 2019 PEG after Alice was decided.  The examiner is obligated to follow the 2019 PEG.  The applicant is arguing a standard for claim eligibility that is not used anymore.  For this reason the argument is not persuasive.
	On page 14 the applicant argues that because they have disparaged the prior art in the specification, the claims should be found to be eligible.  Unlike Enfish, the claimed invention does not result in an improvement to technology.  The fact that the applicant makes various comments about the prior art, that are the opinion of the applicant, is not relevant to the pending claims because there is no alleged improvement to technology that is a result of the claimed invention like there was in Enfish.
	Applicant argues again that the claims recite a specific process so they are not directed to an abstract idea.  For reasons already addressed previously in regards to this same argument, this is not persuasive as narrowly drafted abstract ideas are still abstract ideas.  
	On page 14 the applicant argues that the examiner has not complied with Berkheimer memo because the examiner has not shown that the claimed invention is obvious over prior art, and the applicant concludes that the claimed invention is therefore not well understood, routine, or conventional.  The examiner notes that the issue of being well understood, routine, or conventional in Berkheimer does not require examiners to prove with prior art that a claimed process is known in the art for purposes of claim eligibility as a rule for all situations.  Examiners are prohibited from considering well understood, routine, and conventional at step 2A and the 2nd prong as this is considered at step 2B for additional elements when something has been found to be an insignificant extra solution activity at the 2nd prong.  When the issue at hand is mere computer implementation of a judicial exception, the Berkheimer memo is not relevant and does not instruct examiner to conduct a prior art analysis of the entire claim to determine claim eligibility.   If every claim had to be proven as being well understood, routine, and conventional (which is more than just existing in the prior art, it requires a showing of something being ubiquitous) for claim eligibility, that would be imposing a prior art standard to the claims that does not exist in the PEG.  The argument that the examiner has to comply with Berkheimer is not persuasive.  The issue at hand that is nothing more than computer implementation of the abstract idea.
	Nothing is claimed that amounts to integration into a practical application and/or significantly more and the 35 USC 101 rejection is being maintained.  The arguments are not persuasive for the above reasons.
The traversal of the 102 rejection is not persuasive.  Applicant argues that Humphries is projecting the value of a sales price that can be achieved from a property refurbishment where the claim is directed to determining what portion of the actual sales price can be attributed to the property refurbishment.  This is not persuasive.  Humphries teaches a system and method that is used to determine the effect that home improvements (the claimed objectives) have on a predicted sale price of a home, and that is used to determine the effect that home improvements have already had on an already sold home.  See the Overview in column 2, lines 25-62.  Also see column 3, lines 19-39 where it is disclosed that home improvements are known to raise the resale value of a property.  Disclosed is that if you take the value of the home without the improvements and compare it to the value of the home (as sold) that has the improvements, you can determine how much in price the improvement contributed to the overall price of the home.  Also, see column 3, lines 66-column 4, line 12.  This satisfies what is claimed and moots the argument from the applicant.  Humphries is determining how much each improvement has contributed to the overall sales price of a home.  Column 5, lines 9-18 teaches that one can determine the contribution that each home improvement has made to the overall price for the home (sold or predicated sale price).  Humphries teaches that the sales prices for homes is used, see column 4, lines 33-65.  Humphries teaches that one can determine the contribution for a home improvement project to a predicted sales price for a home not sold yet, and can determine the contribution of a home improvement to the sale price of a home after it has sold.   To determine how much each improvement has contributed to a home that already sold  in Humphries means that you have received the sales price, contrary to what has been argued.  The argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/           Primary Examiner, Art Unit 3687